Restriction and Election-of-Species Requirement

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction Requirement
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, recited by claims 22-35, drawn to a cleaning station for an optical element.
Group 2, recited by claims 36-42, drawn to a method for cleaning an optical element.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1 and 2 lack unity of invention because even though the inventions of these groups require the technical feature of rotating an optical element, projecting a , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of U.S. 2012/0006361 by Miyagi.  Miyagi teaches a cleaning station for cleaning a glass photomask substrate (corresponds to optical element of claim 1; Abstract; Par. 0069).  Miyagi’s apparatus comprises a substrate chuck (item 410 in Figure 5; corresponds to the optical element holder of claim 1) configured to hold the substrate as the substrate rotates (Par. 0107).  Miyagi’s apparatus comprises a motor (item 411 in Figure 5; corresponds to first drive of claim 1) configured to rotate the chuck around a rotational axis (Par. 0107), and the rotational axis of the chuck is structurally capable of coinciding with an optical axis of a treated optical substrate.  Miyagi’s apparatus comprises a cleaning liquid nozzle (item 453a in Figure 4) configured to project a cleaning jet of cleaning liquid towards the photomask substrate (Par. 0113 and 0145-0159).  Miyagi’s apparatus comprises a separate drying nozzle (item 453b in Figure 4) configured to project a drying jet towards the photomask substrate (Par. 0114 and 0145-0159).  In the apparatus of Miyagi, the cleaning nozzle and the drying nozzle are configured to move in order to direct the cleaning jet and the drying jet, respectively, successively to different locations on the photomask substrate (Par. 0145-0159).  Since Miyagi teaches the system of claim 22, Miyagi is considered to teach the shared technical feature of Groups 1 and 2.  
Election-of-Species Requirement
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Apparatus Species A, recited by claim 24: wherein the second drive is configured to apply a swivel movement to the cleaning nozzle and drying nozzle.
Apparatus Species B, recited by claim 25: wherein the second drive is configured to apply a translational movement to the cleaning and drying nozzles, wherein the translational movement is perpendicular to a rotational axis of the optical element holder.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim is generic: claim 23.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Apparatus Species A and Apparatus Species B lack unity of invention because even though the inventions of these groups require the technical feature of the subject matter recited by claim 23, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of U.S. 2012/0006361 by Miyagi.  Miyagi teaches a cleaning station for cleaning a glass photomask substrate (corresponds to optical element of claim 1; Abstract; Par. 0069).  Miyagi’s apparatus comprises a substrate chuck (item 410 in Figure 5; corresponds to the optical element holder of claim 1) configured to hold the substrate as the substrate rotates (Par. 0107).  Miyagi’s apparatus comprises a first motor (item 411 in Figure 5; corresponds to first drive of claim 1) configured to rotate the chuck around a rotational axis (Par. 0107), and the rotational axis of the chuck is structurally capable of coinciding with an optical axis of a treated optical substrate.  Miyagi’s apparatus comprises a cleaning liquid nozzle (item 453a in Figure 4) configured to project a cleaning jet of cleaning liquid towards the photomask substrate (Par. 0113 and 0145-0159).  Miyagi’s apparatus comprises a separate drying nozzle (item 453b in Figure 4) configured to project a drying jet towards the photomask substrate (Par. 0114 and 0145-0159).  In the apparatus of Miyagi, the cleaning nozzle and the drying nozzle are configured to move in order to direct the cleaning jet and the drying jet, respectively, successively to different locations on the photomask substrate (Par. 0145-0159).  In Miyagi’s apparatus, the cleaning nozzle and the drying nozzle are mounted on a second motor (item 450 in Figure 4; corresponds to applicant’s second drive) configured to move the cleaning nozzle and the drying nozzle (Par. 0109, 0110, and 0145-0159).  Since Miyagi teaches the system of claim 23, .  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376.  The examiner can normally be reached on 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
April 3, 2021
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714